BRICKELL, C. J.
The money in the hands of the garnishee was taxable costs due to the debtor Harris, as former sheriff, collected by the garnishee under executions. From the time of its collection, the money was- in the custody of the law. The garnishee could have protected himself from liability by a payment of the money into court, and obtaining its direction and order as to its application. If there were several claimants to the money, the claims not originating in contract, but created by law or derived from the process of the court, the parties could have appeared and submitted their rights to the judgment of the court. All courts exercise the power necessary for the protection of their officers against conflicting claims to moneys collected under process. They also exercise, summarily, the power of ordering their officers to pay such moneys to the persons having the superior legal right, if it is created by law. In Denham & Warford v. Harris, 13 Ala. 465, a petition by a landlord to compel the sheriff to pay him from the proceeds of the sale of goods and chattels the amount of rent due him, for the payment of which he had a statutory lien, was entertained. The practice then pursued is approved in Thompson v. Merriman, 15 Ala. 166; Langdon v. Raiford, 20 Ala. 539. If the money in the hands of the garnishee was exempt from garnishment, if the debtor had the right under the Constitution to select and retain it, as against all legal process for the *42payment of debts, we can perceive no reason for refusing him the summary relief which would be extended to a landlord asserting his statutory lien, or to a plaintiff in execution claiming a superior right. The money is in the hands of the officer of the court, is subject to its orders, and the protection of the officer may require the summary interference of the court to save him from the vexation of conflicting suits. The court did not and would not exercise the power of determining to whom the money should be paid, without having all parties in interest before it, or notified to appear and assert their rights. Notice having been given, the judgment the court may render becomes conclusive on-all parties,, and finally settles the controversy.—Langdon v. Raiford, supra. We think the appellee could properly move the court for an order on the sheriff to pay him the money, if his claim of exemption can be sustained.
The exemption was claimed under the first section of the fourteenth article of the Constitution of 1868, which reads: “ The personal property of any resident of this State to the-value of one thousand dollars, to be selected by such resident, shall be exempted from sale on execution, or other final process of any court, issued for the collection of any debt contracted after the adoption of this Constitution.” It is insisted the exemption is of personal property from sale on execution or other final process, and cannot embrace a chose in action, or other personal property, not subject to be levied on and sold by execution. If the argument could be admitted, it would be without force, in this ease. The money in the hands of the garnishee, unlike a mere chose in action,, rqjis subject to levy. In Burnett v. Bass, 10 Ala. 951, it is held that a fi.fa. may be levied on money, if the levy can be made without committing a trespass. It is further insisted the Constitution relieves the property only from sale under execution, or other final process, not from garnishment,, which merely creates a lien, and does not authorize a sale. This is too narrow an interpretation of a constitutional provision, founded in humanity and benevolence, and intended to secure an unfortunate debtor the means of livelihood, free from the claims of creditors. The manifest purpose of the Constitution is to confer on the debtor the unqualified right of selecting from all the personal property he may own, which is subject to the payment of debts, without regard to the mode or process by which it may be subjected, such property as he will retain, and the only limitation is, that the property selected must not exceed in value one *43thousand dollars. Of such property he cannot be deprived by any process at law, or in equity, the purpose of which is its appropriation, or condemnation to pay debts. It is no answer to his claim of exemption, that he has other property. It is his right to select that which he will retain, and the selection operates in relief of other property from like claim, when the value of all that he claims and retains shall have reached one thousand dollars. It is personal property, in its broadest and largest sense, the Constitution exempts, and its exemption is from liability for the payment of debts— not from liability when particular process is sued out to subject it. Under the facts found in the record, the Circuit Court properly ordered the sheriff to pay the money sought to be reached by the garnishment to the appellee, and its judgment is affirmed.